DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/14/2021 was considered by the examiner.

Drawings
The drawings were received on 05/14/2021.  These drawings are acceptable.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a captured data acquisition unit configured to acquire…”, “an event detection unit configured to 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, see pages 7-8.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: line-of-sight detection camera 151 for capturing line-of-sight data.  
Line-of-sight data is required by claimed line-of-sight detection unit 130 in order to detect that a line of sight is pointing towards a display.  It appears dependent claim 4 has the omitted elements required to address the omission.  Dependent claims 2-4 fall together accordingly.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: acquiring line-of-sight data from a line-of-sight detection camera.  It appears dependent claim 4 has the omitted elements required to address the omission.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 9 of U.S. Patent No. 11,115,587 in view of Dorner et al. EP 2808 826 A2, hereafter Dorner.

Instant Application 16/861,632
Claim 1
U.S. Patent 11,115,587
Claim 1
A recording/reproducing device
 A recording reproduction apparatus comprising: 
used in a movable object and recording and reproducing captured data captured by a camera, comprising: a captured data acquisition unit configured to acquire the captured data; 5
a captured data acquisition unit configured to acquire first captured data captured by a first camera that captures an image of an outside of a moving body and second captured data captured by a second camera that captures an image in a direction that is opposed to a display surface of a display unit; 
an event detection unit configured to detect occurrence of an event on the movable object; 
 an event detection unit configured to detect an event on the moving body; 
a recording control unit configured to store, as event recording data, the captured data for a predetermined period from at least part of the captured data on the basis of detection of the event; 10
 a recording controller configured to store, when the event detection unit has detected an event, the first captured data including at least data at a timing when the event has occurred as event recording data; 
a line-of-sight detection unit configured to detect that a line of sight is pointing towards a display unit configured to display the event recording data; and
a face detection unit configured to detect a human face from the second captured data; 
a reproduction control unit configured to start reproduction of the event recording data stored most recently when the line-of-sight detection unit detects 15that a line of sight is pointing towards the display unit within a predetermined period immediately after detection of the event.      
a reproduction controller configured to reproduce the event recording data when the face detection unit has detected a human face within a predetermined period after the storage of the event recording data; and a display controller configured to cause the display unit to display the event recording data reproduced by the reproduction controller. 


(method for detecting and monitoring surroundings of vehicles…device for eye detection and/or face detection of an observer (8) facing the display device) [claims], which is in the same field of endeavor.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Dorner’s detection of a gaze towards a display with the face detection required by the U.S. Patent, to obtain the predictable results of using well known gaze detection in place of well known face detection.
With respect to independent claims 5 and 6 of the instant application, these claims are drawn to method and non-transitory versions of independent device claim 1.  When compared to method and non-transitory versions of independent claims 8 and 9 of the U.S. Patent, the same analysis applied to claim 1 above can be applied to claims 5 and 6.  Therefore, independent claims 5 and 6 of the instant application are rejected as being unpatentable over claims 8 and 9 of the U.S. Patent in view of Dorner.

Allowable Subject Matter
Claims 1, 5, and 6 would be allowable if rewritten or amended to overcome the rejection(s) under double patenting and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Dependent claims 2-4 fall together accordingly.  The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose start reproduction of the most recent storage of event recording data when a line-
Sung US 2017/0060234 A1 discloses sensing a direction of a gaze of a driver and displaying output information related to the detected region corresponding to gaze direction, but does not disclose a gaze pointing to a display and subsequently displaying recorded event information.  Kobayashi et al. US 2020/0384929 A1 discloses intelligent display timing of images of a surrounding of a vehicle, but do not disclose gaze detection or displaying event information within a predetermined time of a detected event.  Singh et al. US 2018/0032300 A1 discloses a switching module that displays information data sets on multiple displays based on a predetermined amount of time related to a gaze, but does not display recorded event detection if a gaze has been detected towards a display that occurs after the recorded event.  Dorner et al. EP 2808 826 A2 discloses detecting a gaze towards a display and displaying surrounding vehicle images if the gaze has been detection for a duration of time, but does not disclose displaying surrounding vehicle images within an amount of time after event detection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEFAN GADOMSKI
Primary Examiner
Art Unit 2485



/STEFAN GADOMSKI/Primary Examiner, Art Unit 2485